Exhibit 10.2

AMENDMENT dated as of January 28, 2013 (this “Amendment”), to the FIFTH AMENDED
AND RESTATED CREDIT AGREEMENT dated as of August 23, 2006, as amended and
restated on January 29, 2007, as further amended and restated on May 23, 2007,
as further amended and restated on October 22, 2010, as further amended and
restated on September 30, 2011, as further amended and restated on December 11,
2012 (as heretofore amended, the “Credit Agreement”), among TRAVELPORT LLC, a
Delaware limited liability company (the “Borrower”), TRAVELPORT LIMITED, a
company incorporated under the laws of Bermuda (“Holdings”), WALTONVILLE
LIMITED, a company incorporated under the laws of Gibraltar (“Intermediate
Parent”), TDS INVESTOR (LUXEMBOURG) S.À.R.L., a société à responsabilité limitée
incorporated under the laws of Luxembourg (“TDS Intermediate Parent”) and UBS
AG, STAMFORD BRANCH, as Administrative Agent (“Administrative Agent”).

PRELIMINARY STATEMENTS

A. The Borrower, Holdings, Intermediate Parent, TDS Intermediate Parent, UBS AG,
Stamford Branch, as Administrative Agent and L/C Issuer, UBS Loan Finance LLC,
as Swing Line Lender, Credit Suisse Securities (USA) LLC, as Syndication Agent
and the Lenders party thereto have previously entered into the Fifth Amendment
and Restatement Agreement dated December 11, 2012 (the “Amendment Agreement”) to
amend and restate the Existing Credit Agreement (as defined in the Amendment
Agreement).

B. Pursuant to Section 7(c) of the Amendment Agreement, the L/C Issuers, the
Swing Line Lender and the Lenders party to the Amendment Agreement authorized
the Administrative Agent to enter into such amendments to the Credit Agreement
as shall be appropriate, in the judgment of the Administrative Agent, to give
effect to the transactions contemplated by the Amendment Agreement or to cure
any ambiguity, omission, defect or inconsistency relating to effectuation of the
transactions contemplated thereby.

Accordingly, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Borrower, Holdings, Intermediate Parent, TDS Intermediate Parent and the
Administrative Agent hereby agree as follows:

SECTION 1. Defined Terms. Capitalized terms used but not otherwise defined
herein (including the preliminary statements hereto) have the meanings assigned
to them in the Credit Agreement. The provisions of Section 1.02 of the Credit
Agreement are hereby incorporated by reference herein, mutatis mutandis.



--------------------------------------------------------------------------------

SECTION 2. Amendment. The definition of Permitted Holders is hereby amended by
adding “or any of its direct or indirect parents” after each time “Holdings”
appears in the third proviso of the definition of Permitted Holders.

SECTION 3. Representations and Warranties. Holdings, Intermediate Parent, TDS
Intermediate Parent and the Borrower hereby represent and warrant to each other
party hereto that:

(a) The execution, delivery and performance by Holdings, Intermediate Parent,
TDS Intermediate Parent and the Borrower of this Amendment, and the consummation
of the transactions contemplated hereby, are within their respective corporate
or other powers, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (i) contravene the terms of any
of any such Person’s Organization Documents, (ii) conflict with or result in any
breach or contravention of, or the creation of any Lien under (other than as
permitted by Section 7.01 of the Credit Agreement), or require any payment to be
made under (A) any Contractual Obligation to which such Person is a party or
which affects such Person or the properties of such Person or any of its
Subsidiaries, or (B) any material order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or any of its
properties is subject, or (iii) violate any material Law; except with respect to
any conflict, breach, contravention or payment (but not creation of Liens)
referred to in clause (ii)(A), to the extent that such conflict, breach,
contravention or payment could not reasonably be expected to have a Material
Adverse Effect.

(b) This Amendment has been duly executed and delivered by each of Holdings,
Intermediate Parent, TDS Intermediate Parent and the Borrower, and constitutes a
legal, valid and binding obligation of each such Person, enforceable against it
in accordance with its terms, except as such enforceability may be limited by
Debtor Relief Laws, fraudulent transfer, preference or similar laws and by
general principles of equity.

(c) After giving effect to the effectiveness of this Amendment, the modification
of the Credit Agreement effected pursuant to this Amendment does not:

(i) impair the validity, effectiveness or priority of the Liens granted pursuant
to any Loan Document, and such Liens continue unimpaired with the same priority
to secure repayment of all Obligations, whether heretofore or hereafter
incurred; or

(ii) require that any new filings be made or other action taken to perfect or to
maintain the perfection of such Liens.

(d) The representations and warranties of the Borrower and each other Loan Party
contained in Article V of the Credit Agreement or any other Loan Document are
true and correct in all material respects on and as of the date hereof (in each
case, except to the extent that any representation or warranty specifically
refers to an earlier date, in which case such representation or warranty is true
and correct in all material

 

2



--------------------------------------------------------------------------------

respects as of such earlier date); provided that any representation and warranty
that is qualified as to “materiality”, “Material Adverse Effect” or similar
language is true and correct in all respects on such respective dates.

(e) No Default or Event of Default has occurred and is continuing.

SECTION 4. Fees and Expenses. The Borrower agrees to pay on demand in accordance
with the terms of Section 10.04 of the Credit Agreement all reasonable and
documented out-of-pocket costs and expenses incurred by the Administrative Agent
(including all Attorney Costs of Cahill Gordon & Reindel LLP) in connection with
the preparation, negotiation and execution of this Amendment.

SECTION 5. Reference to and Effect on the Loan Documents.

(a) Except as specifically amended above, all of the terms and provisions of the
Credit Agreement and all other Loan Documents are and shall remain in full force
and effect and are hereby ratified and confirmed.

(b) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Lenders, Holdings, the
Borrower or the Administrative Agent under any of the Loan Documents, nor
constitute a waiver of any other provision of any of the Loan Documents or for
any purpose

(c) Each of the Loan Documents, including the Credit Agreement, and any and all
other agreements, documents or instruments now or hereafter executed and/or
delivered pursuant to the terms hereof or pursuant to the terms of the Credit
Agreement as amended hereby, are hereby amended so that any reference in such
Loan Documents to the Credit Agreement, whether direct or indirect, shall mean a
reference to the Credit Agreement as amended hereby.

(d) This Amendment is a Loan Document. For the avoidance of doubt, the
indemnification provisions set forth in Section 10.05 of the Credit Agreement
shall apply to this Amendment.

SECTION 6. Conditions Precedent to the Effectiveness of this Amendment. This
Amendment shall become effective on and as of the date on which each of the
following conditions precedent is satisfied (such date, the “Effective Date”):

(a) The Administrative Agent shall have executed a counterpart hereof and shall
have received duly executed counterparts of this Amendment that, when taken
together, bear the signatures of Holdings, Intermediate Parent, TDS Intermediate
Parent and the Borrower.

(b) The Administrative Agent shall have received a favorable legal opinion from
Skadden, Arps, Slate, Meagher & Flom LLP, New York counsel to the Borrower.

 

3



--------------------------------------------------------------------------------

SECTION 7. Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by electronic
transmission of an executed counterpart of a signature page to this Amendment
shall be effective as delivery of an original executed counterpart of this
Amendment.

SECTION 8. Governing Law. (a) THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

(b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER THIS AMENDMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO THIS AMENDMENT, OR THE TRANSACTIONS RELATED THERETO,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, MAY BE BROUGHT IN THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY OR OF THE UNITED STATES
FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS
AMENDMENT, EACH PARTY HERETO (OTHER THAN INTERMEDIATE PARENT AND TDS
INTERMEDIATE PARENT) CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH PARTY HERETO (OTHER THAN
INTERMEDIATE PARENT AND TDS INTERMEDIATE PARENT) IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN
DOCUMENT OR OTHER DOCUMENT RELATED THERETO.

SECTION 9. Headings. Section headings used herein are for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.

[Remainder of page intentionally left blank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the date first above
written.

 

TRAVELPORT LLC, as Borrower,   By  

/s/ Rochelle Boas

    Name:   Rochelle Boas     Title:   Authorized Person TRAVELPORT LIMITED, as
Holdings,   By  

/s/ Rochelle Boas

    Name:   Rochelle Boas     Title:   Senior Vice President & Assistant
Secretary WALTONVILLE LIMITED, as Intermediate Parent,   By  

/s/ Rochelle Boas

    Name:   Rochelle Boas     Title:   Director TDS INVESTOR (LUXEMBOURG)
S.À.R.L., as TDS Intermediate Parent,   By  

/s/ Rochelle Boas

    Name:   Rochelle Boas     Title:   Manager



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH, as Administrative Agent,   By  

/s/ Lina Gifas

    Name:   Lina Gifas     Title:   Director    

/s/ Joselin Fernandes

    Name:   Joselin Fernandes     Title:   Associate Director